Citation Nr: 0809803	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from April 1970 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of intrusive thoughts, 
social isolation, occasional suicidal ideation, increased 
arousal and hypervigilance, difficulty sleeping, obsessive 
behavior, "near continuous" panic attacks, impaired impulse 
control, neglect of personal appearance and hygiene, 
inability to establish and maintain effective relationships, 
memory loss, occasional auditory and visual hallucinations, 
poor concentration, depressed mood, and anhedonia.

2.  The veteran's PTSD has not resulted in total impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name. 


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not higher, 
for post-traumatic stress disorder are met for the entire 
period of time covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that his service-connected 
PTSD has worsened, and this decline warrants a higher 
disability evaluation.  The veteran was originally granted 
service connection for PTSD in a rating decision dated July 
2001.  The RO evaluated the veteran's PTSD as 50 percent 
disabling, effective September 27, 1999.  The rating decision 
currently on appeal was issued in April 2004 and continued 
the veteran's 50 percent evaluation for PTSD.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate in this 
instance.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such, staged ratings are not 
warranted.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).
The Board has reviewed all of the evidence of record in this 
case.  As a preliminary matter, the Board notes that numerous 
VA group and individual counseling treatment notes are 
associated with the veteran's claims file.  These treatment 
notes, while indicative of the veteran's ongoing treatment 
for PTSD, have limited probative value because the treatment 
notes do not discuss the specific manifestations of the 
veteran's PTSD.

The first pertinent post-service treatment note is dated 
December 2000.  The veteran was afforded a VA Compensation 
and Pension (C&P) Examination at that time.  The veteran 
reported subjective symptoms of disturbing day dreams, 
nightmares, and difficulty sleeping.  The veteran described 
himself as "antisocial" and indicated that he disliked 
crowds and preferred social isolation.  

Upon mental status examination, the examiner described the 
veteran as awake, alert, and fully oriented.  The veteran's 
speech was spontaneous and unremarkable with no evidence of 
gross cognitive dysfunction.  The veteran denied psychotic 
symptoms as well as suicidal and homicidal ideation, but 
acknowledged having suicidal ideation, as well as visual and 
auditory hallucinations when drinking heavily.  The examiner 
noted that the veteran had symptoms of increased arousal, 
including difficulty falling and staying asleep, outbursts of 
anger, difficulty concentrating, hypervigilance, and an 
increased startle response.  

The veteran's GAF score was 55 which indicated moderate to 
severe impairments in social, psychological, and occupational 
functioning, according to the examiner.  The examiner also 
noted that the veteran's alcohol abuse represented an effort 
to self-medicate and avoid uncomfortable thoughts and 
feelings associated with his military service.

In May 2003, the veteran sought VA outpatient psychiatric 
treatment after experiencing severe family problems.  Upon 
mental status examination, the staff psychiatrist described 
the veteran as oriented, alert, coherent, and logical as well 
as depressed and nervous.  

The same staff psychiatrist indicated in a September 2003 
letter that the veteran experienced chronic, severe PTSD 
which was manifested by an inability to work due to total 
disability, poor family situations, chronic depression, 
obsessive rituals, irritability, impaired impulse control, 
hostility, no effective relationships, and problems with 
attention and concentration. (Emphasis in original).  The 
staff psychiatrist indicated that the veteran's GAF score at 
that time was 39. 

The veteran was afforded a second VA C&P examination in 
connection with the current claim in November 2003.  The 
veteran reported continued flashbacks and nightmares, as well 
as alcohol consumption at the time of the examination.  The 
veteran indicated that he was unable to work because people 
were unwilling to hire him due to the extent and severity of 
his combat-related injuries.  He became tearful when he 
discussed this situation.  The veteran also stated that his 
relationship with his wife had worsened since the previous 
examination.  In particular, the veteran found it difficult 
to go out in public, and this difficulty purportedly led to 
limited opportunities for him and his wife to socialize with 
other people.  The examiner also noted the veteran's 
continued problems with alcohol abuse.

Upon mental status examination, the examiner described the 
veteran's speech as normal in rate, tone, and volume.  The 
veteran's thought process and content was logical and goal-
directed, and no evidence of suicidal or homicidal ideation 
or auditory or visual hallucinations was noted.  The examiner 
described the veteran's mood as depressed.  The veteran's GAF 
score was 49.  The examiner diagnosed the veteran as having 
PTSD and noted that there had been an increase in the 
veteran's depression which was exacerbated by his alcohol 
abuse.

In a February 2004 Residential Rehabilitation Program 
telephone interview, the veteran reported having intrusive 
thoughts, nightmares, flashbacks, numbing/avoidance, and 
hyperarousal.  The veteran also reported feelings of 
depression, but denied suicidal ideation.  Similarly, the 
veteran reported experiencing serious depression, serious 
anxiety or tension, trouble understanding, concentrating, or 
remembering, and trouble controlling violent behavior in a 
March 2004 VA mental health treatment note.  However, he 
denied suicidal ideation at that time. 
The veteran underwent a VA psychosocial assessment in April 
2004.  The veteran was alert and oriented upon psychiatric 
examination with coherent speech, logical thought process, 
and normal motor activity.  The veteran reported poor 
concentration, but no evidence of suicidal or homicidal 
ideation or hallucinations were noted at that time.  The 
examiner described the veteran's mood as nervous.    

The Board notes that a letter dated May 2004 from the same VA 
staff psychiatrist referenced above is associated with the 
veteran's claims file.  The examiner stated that the veteran 
had chronic, severe PTSD, and that he had not been able to 
work since 1970.  The examiner noted that the veteran had a 
dysfunctional family situation and that the veteran was 
frequently angry and isolated.  The examiner further noted 
that the veteran had suicidal ideation "from time to time," 
and that he had "near continuous" panic and depression, 
impaired impulse control, no friends, an inability to 
maintain effective relationships, and a neglected personal 
appearance and hygiene.  

VA mental health treatment notes dated August 2004, December 
2004, January 2005, and February 2005 revealed improvement in 
the veteran's overall psychiatric condition.  Notably, the 
veteran denied suicidal and homicidal thoughts as well as 
hallucinations at those times.  It was noted that the 
veteran's psychiatric condition was "stable" while on 
medication.

However, documentation associated with the veteran's claims 
file shows that he was admitted for inpatient psychiatric 
treatment in June 2005 after reporting feelings of depression 
and suicidal ideation.  The veteran attributed his depression 
and suicidal feelings to his personal health problems, family 
problems with his wife and son, and possible legal problems 
stemming from his involvement in an alcohol-related motor 
vehicle accident.  The admitting nurse indicated that the 
veteran was still drinking alcohol at the time of admission.  
The veteran indicated during a mental health history and 
physical examination that he was "feeling bad . . . feeling 
suicidal" and that his PTSD appeared to be getting worse.

The veteran stated that he had anhedonia, was "very 
depressed," sleeping for approximately 15 hours per night, 
and unable to perform activities of daily living.  The 
veteran further indicated that although he was not currently 
suicidal, he felt that he might be better off dead.  He 
described feelings of hopelessness, irritability, 
helplessness, and worthlessness.  The examiner noted that the 
veteran's thought process was linear and his affect was 
depressed.  No evidence of psychosis or delusional content 
was noted.  The veteran's GAF score was 30.  The examiner 
diagnosed the veteran as having PTSD.  A mental health nurses 
note, also dated June 2005, found the veteran to have 
auditory and visual hallucinations as well as suicidal 
ideation.  No evidence of homicidal ideation was noted.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding for an 
evaluation of 70 percent, but not higher, in this instance.  
For example, the veteran's GAF scores during this period of 
time ranged from 30 to 55.  As noted above, GAF scores 
between this range reflect a variation in psychosocial 
functioning which includes serious impairment in 
communication or judgment or an inability to function in most 
areas (e.g., GAF scores of 21 to 30) to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning (e.g., GAF scores of 51 to 60).  

Although the evidence of record shows periods of improved 
psychiatric functioning, the totality of the evidence shows 
that the veteran's overall disability picture more nearly 
approximates the criteria for an evaluation of 70 percent in 
this case.  VA treatment records show that the veteran has 
significant impairment in many aspects of psychosocial 
functioning, such as mood and judgment, as well as relations 
with his wife and family, due to intrusive thoughts, social 
isolation, occasional suicidal ideation, increased arousal 
and hypervigilance, difficulty sleeping, obsessive behavior, 
"near continuous" panic attacks, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, memory loss, 
occasional auditory and visual hallucinations, poor 
concentration, depressed mood, and anhedonia.

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name were noted.  
Thus, the veteran is not entitled to a 100 percent 
evaluation.  

The Board observes that the veteran shows some signs of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) and 
occasional hallucinations, but these alone are insufficient 
to more nearly approximate the criteria required for a rating 
in excess of 70 percent.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
PTSD that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).   Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran was notified in a October 2003 VCAA letter that 
he could submit evidence showing his service-connected PTSD 
had increased in severity.  The veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.   

However, the Board notes that the October 2003 VCAA letter 
fails to provide information about the effect that worsening 
has on the veteran's employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.")(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, slip op. at 
9. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for PTSD are harmless 
error and did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  The veteran was provided with the rating 
criteria for PTSD in the May 2005 Statement of the Case.  The 
Board notes that the veteran's claim was readjudicated 
following notice of this information by way of an August 2005 
Supplemental Statement of the Case.  The veteran and his 
representative have also provided specific arguments 
concerning the propriety of an increased rating thereby 
demonstrating actual knowledge of the relevant criteria.

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the veteran, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate an increased rating claim based on PTSD.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claim.  However, the veteran was not 
provided with notice of the information and evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  Nevertheless, the Board 
concludes that this error is harmless.  The RO can cure this 
error by implementing the Board's decision which grants the 
veteran a 70 percent disability evaluation for his PTSD.  The 
RO will assign an effective date at that time, and the 
veteran is able to challenge that issue in the future if he 
so chooses. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA examination in 
connection with the current claim.  The representative has 
argued that another examination is warranted, however, the 
mere passage of time is insufficient to warrant another 
examination.  In this case, there are numerous medical 
records which sufficiently document the severity of the 
veteran's psychiatric condition, therefore, the Board does 
not find that another VA examination is warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

A 70 percent evaluation for PTSD is granted for the entire 
period of time covered by this appeal, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


